I agree that if deceased minor was employed in a place which was dangerous to his life, health or safety, his employment was unlawful and plaintiff can maintain this action; that the prohibition of Section 14-6-3, U.C.A. 1943, is not limited to places condemned by the commission but extends to all places of employment which are dangerous to minors and that to constitute a "dangerous place" requires more than the bare possibility of injury but there must be a likelihood of injury appreciably greater than there is in a "safe place." I do not agree that injuries must be "very apt to occur" in order for a place to be dangerous for a minor to work in. *Page 429 
An employer is held to be negligent where he fails to furnish his employee with a safe place to work and this is especially true in case of a minor employee. In my opinion an unsafe place for a minor to work as defined in negligence cases would constitute a dangerous place of employment for a minor under the above statute. In the prevailing opinion there is no comparison made of these two concepts but it concedes that though the defendant might have been negligent in a number of things which tend only to make the plant an unsafe place to work it also requires that an injury must be very apt to occur in the minor's place of employment before it is a dangerous place of employment under the above statute. From these and other holdings in that opinion I conclude that it intended to require a place of minor's employment to be more dangerous in order to come within the prohibition of this statute than would be necessary to constitute the employer negligent in failing to furnish a minor with a safe place to work. With such a holding I do not agree. I think that an unsafe place to work under the negligence cases is a dangerous place of employment under this statute, and that there is no zone as far as a minor is concerned which would be an unsafe place to work under the negligence cases but not be a dangerous place of employment under the statute, and that the legislative intent was to prohibit the employment of minors in all places which would be an unsafe place for a minor to work under the negligence cases.
I disagree with what defendant argues and the prevailing opinion seems to intimate, that in order to come within the prohibition of this statute a place of employment must be more dangerous to a minor than to an adult. The statute prohibits the employment of a minor in a dangerous place the same whether such place is equally as dangerous for an adult to work in as where a minor will encounter hazards which on account of his inexperience he is less able to avoid than is an adult. The statute expressly, positively and unambiguously forbids the employment of a minor in any place which is dangerous to his life, health and safety; it *Page 430 
contains no requirement that the place must be more dangerous to a minor than to an adult. To read into that statute such a requirement would be unadulterated judicial legislation. Certainly the legislature did not intend to allow a minor to be employed in a dangerous place merely because the place is equally as dangerous to an adult. The policy of the law usually is to protect a minor from hazards on account of his immature judgment even though an adult person in a similar situation would be allowed to take a chance.
The prevailing opinion says that,
"Deceased's duties did not require him to come within the zone of potential harm of the elevator",
that,
"There is no evidence whatsoever that Henrie was ever givenexpress permission to use the elevator. Insofar as the record shows, Henrie had never attempted to operate the elevator prior to the time of the fatal accident. * * * the evidence is clear that the cans required to be transported upstairs by Henrie were light, and could easily be carried by hand."
That,
"There is some evidence that in years prior to 1944 fillers had either express or implied permission to use the elevator,but the record is barren of any evidence that during the 1944campaign fillers were permitted to use the elevator withoutpermission of the superintendent. The evidence conclusively shows that Henrie's duties did not require him to use the defendant's freight elevator,"
that
"The cable was not so situated that employees of the plant were apt to come in contact with it inadvertently,"
that
"There is no evidence in the record to show express orimplied permission to operate the elevator." (Emphasis mine. Where they are on a single word they are to call attention to the narrow limits placed on the statement of facts, where to a number of words they indicate, *Page 431 
as will be presently pointed out, that I think it is not an accurate statement of what the record shows or that something is implied which does not fairly reflect the evidence.)
Apparently it is the position of the prevailing opinion that the facts stated in the above quotations were conclusively shown so that the jury could not reasonably disbelieve them. Except as to the questioned statements, I do not disagree with such position.
While the evidence shows that the cans required to be transported to the upper floors were light and a few boxes of such empty cans could be easily carried up the stairs, still the evidence shows that at times a large number of boxes of empty cans accumulated and were loaded on wooden slats and it required two men to place them on the elevator and take them to the upper floors. At such times it would be much more convenient to take them on the elevator. As will be later pointed out, the superintendent in his testimony said "there was no objection I suppose" if they wanted to do it that way.
On whether the fillers used the elevator to carry the empty cans to the upper floors during the campaign of 1944, there is no evidence whatever as to what fillers other than the deceased did in that respect. Anderson who had previously during the 1944 campaign worked as a filler said that he used the elevator, and had operated it, but did not say whether he had done so while working as a filler; he also testified that Wels Westenscow had operated the elevator to take him and decedent up to the upper floor, that this boy was either a capper or a filler and worked only during the campaign. Anderson also not only testified as pointed out in the prevailing opinion that he and decedent together hauled loads of caps down from the upper floors but that they, as pointed out above, hauled loads of boxes of empty cans up on the elevator; he further testified that he knew that deceased sometimes used the elevator in taking a few boxes of empty cans to the upper floor alone when not accompanied by Anderson. There was no evidence that even intimated that there was any change in the practice in using *Page 432 
the elevator during the 1944 campaign from what it had been in previous years.
Of course I do not claim that there is evidence that decedent was given express permission to use the elevator. I claim that there is no evidence in the record that any employee was ever given express permission to use it; but the practice was throughout the entire period covered by the evidence that the employees who had work to do which required its use went ahead and used it without express permission.
The prevailing opinion further says that:
"Garbe, the plant superintendent, testified quite positively that he instructed young Henrie to use the stairs, and expressly prohibited him from using the elevator. Several witnesses who were permanent or year around employees, testified that there were notices on the elevator prohibiting employees from using it without permission of the superintendent," that, "there is strong evidence that he was positively prohibited from using the elevator."
That opinion does not indicate that such evidence is considered conclusive on that question. By using the term "evidence is conclusive of the facts," I mean, to use a commonly used expression, that the evidence is such that no reasonable mind could find to the contrary. Or to more accurately express the same idea that in view of all the evidence a finding to the contrary would be unreasonable. This is true since what we are concerned with is not whether the mind which does the finding is a reasonable mind, but whether the finding itself is a reasonable one in view of all the evidence. It is only when the evidence is such that only one reasonable finding of fact can be made therefrom or when the jury finds facts which cannot be reasonably found from all the evidence that a question of law is presented. And since this is a law case and we can only review the law and not the facts, in the absence of a special finding of these facts by the jury, we must presume that the jury found the necessary facts which will sustain their verdict if the evidence is sufficient to justify such a finding. In other words if the evidence is such that a finding that the facts are *Page 433 
contrary to the above quoted statements of the evidence would be reasonable and such a finding of the facts would sustain the verdict then we are powerless under the law to reverse the jury's decision. Horsley v. Robinson, 112 Utah 227, 186 P.2d 592;Helper State Bank v. Crus, 95 Utah 320, 81 P.2d 359. That such is the law this court has held many times and I believe it has never expressed an opinion to the contrary. However, there may be cases where by inadvertence, we have overlooked the fact that such rule was applicable to the case and applied a different one. It is immaterial what the evidence shows unless the evidence is conclusive we cannot review the evidence nor determine the preponderance thereof; that is a matter for the jury to decide.
The prevailing opinion does not discuss the details of the evidence but merely makes broad general statements of its contents. If we keep in mind that where there is a conflict in the evidence we must assume that the jury found facts which were necessary to sustain the judgment in all cases where the evidence is sufficient to support such a finding, the conclusion reached by the prevailing opinion cannot be supported without us holding as a matter of law that plaintiff cannot recover unless decedent was expressly instructed to operate this elevator, or that he could not possibly do the work he was required to do without operating it, and that otherwise he did not come within its danger zone. Is that the rule that should be applied in determining whether this was a dangerous place of employment for this minor boy? I think the mere statement of it makes its fallacy apparent. How many employees only do what they are expressly instructed or their work absolutely requires them to do?
In negligence cases the rule is that if the employer could anticipate that the employee would do something in the course of his employment which under the surrounding circumstances would be dangerous to him, then he has not been furnished a safe place to work. Pauly v. McCarthy, 109 Utah 398, 166 P.2d 501, Id.,109 Utah 431, 184 P.2d 123. That is the rule which we recently applied to the *Page 434 
proprietor of a place of business, in the recent case ofHayward v. Downing, 112 Utah 508, 189 P.2d 442. We applied the same rule in Twin Peaks Canning Co. v. Industrial Comm.,57 Utah 589, 196 P. 853, 855, 20 A.L.R. 872, in a Workmen's Compensation case to determine whether the accident which took the life of a minor occurred in the course of his employment. There the accident occurred on an elevator which the minor had been forbidden to use, and he was using it for a purpose which concededly had no connection with his work. In that case speaking through Mr. Justice Frick we said,
"* * * * that the commission was authorized to infer from the evidence that the canning company either knew or should have known that the boys were using the elevator to pass from the first to the second floor."
We further said,
"But we are here not dealing with an adult, with a man of mature years and experinece, but with a mere boy without experience and with an abundance of life and vigor. Here * * * the injured lad had outgrown his childish fears, but had not yet reached the age when, by reason of his experience and judgment, he would exercise a very great degree of care or caution for his own safety and protection. * * * the acts of the deceased * * * in view of his age and immaturity of mind, * * * were not unnatural nor without the bounds or reason."
I fully recognize that we are not considering whether the defendant was negligent nor whether he was acting within the course of his employment. But our present problem is whether under this statute decedent's place of employment was dangerous. We are now considering a different proposition from the one we were considering at the beginning of this opinion where the negligence cases were mentioned. There we were discussing the quality of danger necessary to bring it within the statute, now our problem is whether the evidence brings decedent within the zone of potential harm from this elevator. *Page 435 
I contend that decedent was within the zone of potential harm if the employer should have reasonably forseen that he was apt in the course of his employment to use or operate it and thereby be injured regardless of whether or not he was expressly authorized or required to use or operate it. Why should that be the rule in negligence cases and not in this case? The object of this statute was undoubtedly to protect minors from the hazards of dangerous places of employment. A place of employment is no less dangerous to a minor where he comes in contact with the danger only because on account of his inexperience he does not realize the danger or how to avoid it, than it is where he has been expressly required to come in contact with the danger. Under Section 88-2-2 U.C.A. 1943, we are required to liberally construe the statutes with a view to effect their objects. The objects of this statute certainly cannot be effected unless we hold that if the employer could reasonably forsee that this place of employment was dangerous to decedent then it was a dangerous place of employment for him. To hold otherwise would be almost shocking to our modern conception of human laws. I shall attempt to demonstrate from the evidence that if this rule is applied this was a dangerous place of employment and plaintiff can maintain this action.
In order to make the evidence understandable, a short review of the situation is necessary. Decedent was employed by defendant on Saturday, July 15, 1944, and was elecrocuted the next Wednesday while in such employment on the 19th of that month. If he worked on Sunday, the evidence being silent on that point, he only worked there 5 different days including the day he commenced and the day he was killed and only 4 days if he did not work on Sunday. He was assigned to work at a filler station and given instructions on his duties by the superintendent. Across the same table from him Devon Anderson worked as a capper, each performing a different necessary process in the canning of peas. Anderson was older than decedent and although a seasonal worker, had been employed there longer and had previously worked *Page 436 
as a filler. Dorris Chapman a 16 year old girl worked on a cooker, her station was 5 or 6 feet from that of the decedent. There were other people working in the immediate vicitnity, there being three lines of cans in that neighborhood requiring a filler and capper for each.
It is undisputed that some of the cans would come through the process not properly filled. It was the filler's job to take such cans out of the line and if he was not then pressed with other duties to empty, clean and place such cans in empty boxes provided for that purpose, but if at the time he was rushed to take care of his work he would throw them on the floor and when he had time would collect them and empty the ones which had been partially filled and place them in the empty boxes and when there was a lull in the operations it was his duty to take these boxes of empty cans which he had accumulated up to the second or third floors where they would be again placed in the line for filling. At times during these operations there were car loads of empty cans being unloaded on the outside of the plant into a conveyor which would take them to the upper floors and when this was going on the filler could take them out to these cars instead of carrying them upstairs. There was a stairway from the room where his station as a filler was which went to the upper floors and also the elevator. It was possible to use either of these means in taking these boxes of empty cans to the upper floors.
From the evidence it is clear that deceased did use the elevator occasionally with Anderson in taking loads of boxes of empty cans to the upper floors and returning with loads of caps to their stations and that at times he took a few boxes of empty cans to the upper floors on the elevator without Anderson.
Is the evidence such that the jury could reasonably find that no notices were posted on or near the elevator during the time decedent was employed by defendant, which forbade the use of the elevator without permission of the superintendent? Nine witnesses testified directly on this question, *Page 437 
four said they did not see any such notices, and five said the notices were there all the time, two of them said they thought the notices were there at the time of the accident. Anderson and Miss Chapman who worked near the deceased and were there at the time of the accident, both said that they did not see any such notices but did not look for them. Derrel Henrie a brother of decedent who worked there in 1941 and Smith who worked there until the fall before the accident said they were positive that there were no such notices there when they worked there. Although some claim agents took the statements of various witnesses at the plant the day following the accident, and the general instructions to employees and instructions to fillers were preserved and produced at the trial, and inspectors with the superintendent carefully inspected the elevator immediately following the accident, no witness testified positively that he had seen these notices posted on or near the elevator either immediately before or after the accident. No such notice or a copy thereof was produced at the trial and there was no explanation why none was produced. The witnesses were allowed to testify as to the contents of such notices by memory without objection and without any showing why the notices were not produced.
It is quite unusual that defendant did not produce any such notices or make any showing why they were not available. It is also unusual that with inspectors, claim agents and the superintendent examining that elevator and the plant for evidence immediately after the accident, that no one was produced who could say definitely that he had looked purposely to see if those notices were there and that he remembered that they were there, as was the case with respect to the tape on the cable. If such notices were posted as it is claimed they were, and if they said what it is claimed they did, they were very material evidence in this case. Certainly some one would have thought to look and see if they were there immediately after the accident, and would have preserved them for the trial, as they did the fillers instructions and the general instructions; or at least would *Page 438 
have remembered having looked to see if they were there and could have given direct testimony that he remembered seeing them there at that time. In my opinion, from all the evidence, the jury were well within reason in finding that no such notice was posted at or near the elevator during the time that deceased worked there.
But even if the notices were posted as it is claimed, it is doubtful that they were sufficient to give decedent notice of their contents. Decedent's duties required him to work in the neighborhood of this elevator, he was required to take cans up to the upper floors; sometimes the elevator would probably be going right up his way operated by some one else, sometimes his companion had to bring caps down from an upper floor on the elevator and it was very convenient for the two of them to take a load of empty cans up and bring a load of caps down. It is common for persons of his age to be curious and adventuresome and to be attracted to machinery and particularly elevators. The elevator was dangerous to his life. Yet the only warning, if any, to keep away from the dangers of that elevator if any, were typewritten notices which in substance said:
"Don't use the elevator without permission of the superintendent."
It is not claimed that these notices warned that the elevator was dangerous or that it must not be used in any event. Typewriting is quite small for a notice intended to warn busy factory workers not to use an elevator. Such notice could be read only when within a few feet thereof. These notices, if there, did not attract the attention of either Anderson or Miss Chapman who worked near decedent, although Anderson had been there longer than decedent and had used the elevator much more than he did. In my opinion in order to isolate this elevator so that decedent would be beyond the sphere of its potential dangers, it would require a notice much larger than it is claimed this one was so that it would be sure to attract attention, and which would warn him of it in no uncertain terms. *Page 439 
But even if the jury believed that such notices were posted, it would not be unreasonable if they refused to believe that such notices expressly forbade the use of the elevator except after first obtaining permission of the superintendent. Testimony from memory of the substance of a notice which the witness does not claim to have seen within a period of more than two years is very apt to be inaccurate. To illustrate this, the witness Tennant tried to give the substance of four words contained in the Filler's Instructions but two of those words cannot be found in such instructions.
If these notices as was testified to, said:
"Don't use the elevator without express permission of the superintendent.",
then every witness who testified that he used the elevator did so in violation of the provisions of those notices. At least nine witnesses testified to using the elevator in the course of his work but no witness said that he had ever expressly received permission to do so by the superintendent.
Their testimony covered a period of years and all testified that whenever they had work to do which required the use of the elevator they used it without getting express permission of the superintendent. The testimony nearest to claiming express permission from the superintendent was that of Derrel Henrie brother of the deceased, and as I understand it he simply said in substance that all the fillers had permission to use the elevator to take the empty cans to the upper floors. The superintendent himself did not mention any specific incident when he was asked for or gave his permission that an employee could use the elevator. The substance of his testimony was that when their work required it the employees were expected to use the elevator without express permission. It would indeed be very unusual to have an elevator in a canning plant where its use, as the testimony here shows, was very important to the operation of the plant during the campaign, and yet require every one to keep off it unless they first obtained express *Page 440 
permission to use it. If these notices were worded as the testimony claims they in substances were, they forbade its use by permanent as well as temporary employees and not only prohibited its operation, but the use thereof when it was going the same way and being operated by some one else. In view of this testimony, I think it highly improbable that there was any notice which did more than forbid the use of the elevator except when the employees work required its use.
But if the jury found that such notices were there the evidence is almost conclusive that they had been customarily disregarded over a period of years. Plaintiff, decedent's father, was employed in defendant's plant from 1928 to 1940 inclusive, the last four years thereof he was assistant superintendent; throughout that period he testified that the employees were using the elevator whenever their duties required and the management knew it but made no objections thereto, and that this was true of the fillers in taking the empty cans back to the upper floors. In this he was corroborated by his son Derrel Henrie who worked as a filler in that plant during the campaign of 1941. As previously pointed out every witness who testified about using the elevator testified that he used it whenever his work required its use without getting express permission of the superintendent, and their evidence covered the entire period to the time of the accident. No one made any claim that the custom was changed in 1944. Anderson testified positively that he and deceased followed that custom right down to the time of the accident, as did the witnesses for the defendant. Although the superintendent categorically denied that he had failed to enforce these notices and denied that he knew of their customary violation, his testimony indicated that such was what he expected them to do. His testimony will be considered more in detail later, but I think it is clear therefrom that he expected the employees to use the elevator whenever their work required its use and that he did not expect that they would get his express permission to do so. In view of this evidence the jury certainly could *Page 441 
reasonably find, even though they believed that such notices were posted and in substance said what defendant claims they did, that throughout the years such notices were customarily disregarded and the elevator was used without permission of the superintendent whenever an employee had freight to move which required its use. The evidence is clear that decedent and Mr. Anderson did have freight to move to the upper floors and other freight to bring down from the upper floors to their stations when they loaded the wooden slats with boxes of empty cans and took them to the upper floors and then loaded those wooden slats with caps and returned with them to their stations, and that decedent also used it to take boxes of empty cans up to the upper floor without Anderson. Garbe, the plant superintendent, testified that he instructed decedent not to use the elevator. Can we hold as a matter of law that such testimony was true? I think not. According to Garbe's testimony no one else was there and heard him give those instructions, only decedent and Garbe knew what instructions were given, the mouth of deceased has been closed by death. Under Section 104-49-2, usually where that is the case, the surviving person cannot testify as to matters equally within the knowledge of himself and the deceased person. It may be that such section does not bar the testimony of the superintendent in this case, and I am aware that prominent writers have criticized the policy of such a statute, holding that such evidence should be received for what it is worth. But no one contends that the testimony of an interested witness, who gives his testimony knowing that there is no living witness that can contradict what he says, has the convincing force that the testimony of a disinterested witness does, who knows that there are others who are acquainted with the facts to which he testifies and may contradict his evidence. Under such circumstances we held in Smith v. Industrial Commission,104 Utah 318, 140 P.2d 314, that the trier of the facts did not have to take such evidence as true, but could reasonably find to the contrary. I think that such is the rule that should govern this case. *Page 442 
The Superintendent testified that he hired the decedent and gave him his trainee instructions. His testimonoy on this point is general and mostly of what is generally told a new man rather than specifically what he said to decedent. He was uncertain of when but was positive that sometime he had told decedent not to use the elevator but to use the stairway in taking the cans to the upper floors. He denied categorically that he had given decedent permission to use the elevator for that purpose; denied that he knew that it was being used by decedent for that purpose, and denied that he had allowed the use of the elevator generally without permission. However, he would only say that he might have told decedent not to take the boxes of empty cans to the elevator and leave them there until some one else took them up, and that he might have told other fillers not to use the elevator for that purpose; on these questions he was not sure at all. He did not explain why he could remember telling decedent not to use the elevator but was uncertain as to the others. He repeatedly said that the elevator was there to haul freight and not to play with, and that he told that to decedent. When asked about the capper and filler working together in taking the cans to the upper floor he said if they wanted to do so there was no objection.
Under these facts and circumstances in my opinion a finding by the jury that in the oral instructions of the superintendent to deceased he had gone no further than to tell him not to use the elevator except when he had occasion to do so in his work would be reasonable. Also that it would be reasonable to find that no instructions had ever been given him to always take the empty cans up the stairway, and that in using the elevator in taking the empty cans to the upper floors with Anderson and bring caps back down to their stations, and even when he was taking only a few boxes of empty cans up, he was doing only what he was permitted to do by the defendants. Anderson testified definitely that it was necessary for him to use the elevator to bring his caps down, that others had taken him on the elevator to show where to get the caps and the superintendent *Page 443 
said that the elevator was for freight, and the two of them working together was not objectionable. I therefore am of the opinion that the jury could well find that decedent was permitted to use this elevator in both of these operations and that he was not going out of the line of his duties in so using it.
In argument defendant's counsel stresses the distinction between operating the elevator and merely using it with some one else doing the operating. But I find no testimony that this distinction was emphasized or even mentioned either in the oral instructions or the written notices. It is claimed that in all cases he was told not to use it, and no mention is made of its operation. If he was permitted to use it he was within its dangerous sphere, but if he was permitted to use it then there was no instructions that he should not operate it in such use. From the foregoing it is clear that the defendant should have known that this was a dangerous place of employment to this minor, and therefore his employment was not lawful, and plaintiff can maintain this action.
If this conclusion is correct then the other questions dissolve and do not require special consideration. If decedent was permitted to use the elevator in his work it was a dangerous place to work, and the defendant was guilty of negligence in furnishing him with such a place to work, and defendant was not guilty of contributory negligence. Any claim to the contrary is based on the contention that he was violating defendant's instructions. But if the jury found to the contrary on that question and such finding is supported by the evidence then we are bound by such finding and must consider that to be the fact in determining whether decedent was negligent or not. If such were the facts it is hard to conceive how it could be contended that decedent was guilty of negligence. All the testimony tends to show that decedent was required to keep his station clean, and if boxes of empty cans had accumulated he was required to take them to the upper floors when there was a lull in the canning process. It is undisputed that it was during such *Page 444 
a lull that decedent was killed, and that he had with him some boxes of empty cans which he was intending to take to an upper floor. There is no evidence that he had ever been told or any sign had notified him that the elevator was dangerous. Even the superintendent did not claim that he had told him that.
Nor was he guilty of negligence in reaching on the cable above the tape, if that is the fact, because he had no notice that it was dangerous to do so. And a boy of his age cannot be presumed as a matter of law to know that doing so would be dangerous.
I therefore think that the judgment of the trial court should be sustained.